assert his accomplice's Fifth Amendment privilege against self-
                incrimination, see Bowman v. United States, 350 F.2d 913, 915 (9th Cir.
                1965) ("[T]he privilege against self-incrimination is personal to the
                witness."), he has failed to show that the district court's factual finding
                that he was fully Mirandized twice before being interrogated is clearly
                erroneous, see United States v. Connell, 869 F.2d 1349, 1351 (9th Cir.
                1989) (reviewing a district court's factual findings underlying an adequacy
                of the Miranda warning challenge for clear error), and he has not
                demonstrated that his statements were illegally obtained or improperly
                admitted at tria1. 2
                             Second, Roy contends that insufficient evidence supports his
                convictions because his accomplice's testimony was not corroborated by
                independent evidence and was therefore inadmissible. The evidence
                necessary to corroborate accomplice testimony need not, by itself, be
                sufficient to establish guilt. Ramirez-Garza v. State, 108 Nev. 376, 379,
                832 P.2d 392, 393 (1992). "If the evidence, independent of the accomplice
                testimony, tends to connect the accused with the commission of the
                offense, then the corroboration requirement contained in NRS 175.291 is
                satisfied." Id. Here, the victim testified that she lived in an apartment
                located in building 22 on 6661 Silverstream Avenue and that someone
                broke into her apartment and stole her belongings. Several LVMPD
                detectives testified that they were conducting surveillance on Roy on the


                      2 To the extent that Roy relies on excerpts from his suppression
                motion to prove that he was not properly advised of his Miranda rights,
                we note that "[fl acts or allegations contained in a brief are not evidence
                and are not part of the record." Phillips v. State, 105 Nev. 631, 634, 782
                P.2d 381, 383 (1989).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 day of the break-in and observed him approach building 22 and later
                 return from that building carrying something. And Roy testified that he
                 was in the apartment on the day that it was broken into. We conclude
                 that this independent evidence was sufficient to connect Roy to the
                 commission of the offenses and thereby corroborate the accomplice's
                 testimony. 3
                                Having concluded that Roy's contentions are without merit, we
                                ORDER the judgment of conviction AFFIRMED.




                                           Gibbons


                                  (N.f             J.                                     , J.
                 Douglas




                 cc: Hon. Linda Marie Bell, District Judge
                      Carl E.G. Arnold
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       3 We   note that the accomplice testified as a rebuttal witness.

SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A


       Off:IMMESH=                                      - -CS -